Title: Skelton Jones to Thomas Jefferson, 15 January 1811
From: Jones, Skelton
To: Jefferson, Thomas


          
            Sir
            Richmond, Jany 15. 1811.
          
           Although I have no personal acquaintance with you, yet from the general philanthropy which distinguishes your character, I am induced to apply to you for the loan of one hundred dollars, which I will gratefully return as soon as I am remunerated for my literary labours. I have been unfortunate, and there is but little charity in this place; particularly towards republicans; and those upon whom I have been accustomed to rely, in cases of emergency, are either dead, absent, or unable to assist me. I hope you will excuse the liberty which I take as dire necessity alone compels me to make this application to some gentleman, and I know of none, who, from report, bears the character of possessing more entirely, the ability as well as the inclination of performing an act of kindness.
          With every wish for your happiness I remain
          
            Yr obedt. servt.
            
 Skelton Jones
          
        